Title: New York Ratifying Convention. Second Speech of July 2 (John McKesson’s Version), [2 July 1788]
From: McKesson, John,Hamilton, Alexander
To: 


[Poughkeepsie, New York, July 2, 1788]
Mr. Hamilton—
The Gent says if they are disinclined to a War they will clogg it agreed—but his Amendment is to encrease their Power
If the President interposes Objections from Local Views it is an evill which can only be remedied by ⅔ds—

The Gent would have 2/3ds in all Cases—This encreases the Evil—
The fisheries are claimed by France England & the Eastern States
The Navigation of the Mississippi
Our Western Posts—perhaps we could persuade a Majority to assist us to obtain them—but perhaps one third part might not concur—
It should be in our power to enforce a defence and assert the Rights of the Nation—And the Major will should be left open to make the defence and assert the Rights—
When you cannot raise more Money by Taxes and more is necessary you must have recourse to Loans—And must not fetter the Govermt—
